UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/09 The following N-Q relates only to the Registrants series listed below and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -Dreyfus/Standish Fixed Income Fund -Dreyfus/Standish Global Fixed Income Fund -Dreyfus/Standish International Fixed Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus/Standish Fixed Income Fund September 30, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes112.2% Rate (%) Date Amount ($) Value ($) Advertising.1% Lamar Media, Gtd. Notes 6.63 8/15/15 238,000 Aerospace & Defense.3% L-3 Communications, Gtd. Notes, Ser. B 6.38 10/15/15 740,000 Agriculture.9% Altria Group, Gtd. Notes 9.70 11/10/18 945,000 1,175,615 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 890,000 948,952 Asset-Backed Ctfs./Auto Receivables3.9% Americredit Automobile Receivables Trust, Ser. 2008-AF, Cl. A2A 4.47 1/12/12 720,623 a 727,243 Americredit Automobile Receivables Trust, Ser. 2006-BG, Cl. A3 5.21 10/6/11 47,399 47,429 Americredit Prime Automobile Receivables, Ser. 2007-2M, Cl. A3 5.22 6/8/12 592,165 602,508 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. E 6.96 3/8/16 894,110 b 650,155 Capital Auto Receivables Asset Trust, Ser. 2007-SN2, Cl. A4 1.27 5/16/11 1,210,000 b,c 1,213,719 Capital Auto Receivables Asset Trust, Ser. 2005-1, Cl. C 4.73 9/15/10 281,168 a 281,541 Capital One Auto Finance Trust, Ser. 2007-A, Cl. A3B 0.24 8/15/11 166,994 c 166,849 Capital One Auto Finance Trust, Ser. 2006-C, Cl. A3A 5.07 7/15/11 57,138 57,230 Capital One Auto Finance Trust, Ser. 2007-C, Cl. A3A 5.13 4/16/12 1,559,687 1,595,240 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 490,000 510,047 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 600,000 b 595,003 Household Automotive Trust, Ser. 2005-3, Cl. A4 4.94 11/19/12 316,681 a 325,702 Hyundai Auto Receivables Trust, Ser. 2007-A, Cl. A3A 5.04 1/17/12 470,490 a 481,151 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 1,725,000 1,653,794 WFS Financial Owner Trust, Ser. 2005-3, Cl. B 4.50 5/17/13 496,671 a 498,091 Asset-Backed Ctfs./Credit Cards.7% Advanta Business Card Master Trust, Ser. 2006-A3, Cl. A3 5.30 5/21/12 255,786 250,740 Citibank Credit Card Issuance Trust, Ser. 2006-C4, Cl. C4 0.47 1/9/12 600,000 a,c 594,051 Washington Mutual Master Note Trust, Ser. 2007-B1, Cl. B1 4.95 3/17/14 785,000 b 792,561 Asset-Backed Ctfs./Home Equity Loans1.2% Bayview Financial Acquisition Trust, Ser. 2005-B, Cl. 1A6 5.21 4/28/39 155,194 c 115,844 ChaseFlex Trust, Ser. 2006-2, Cl. A1A 5.59 9/25/36 4,017 a,c 4,004 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.68 5/25/35 333,427 a,c 325,447 Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 2/25/35 133,892 c 107,660 Citigroup Mortgage Loan Trust, Ser. 2005-WF2, Cl. AF7 5.25 8/25/35 1,690,293 c 1,130,265 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.65 3/25/35 515,000 c 484,689 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.70 7/25/35 377,246 c 363,056 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.38 1/25/36 233,686 a,c 222,807 Terwin Mortgage Trust, Ser. 2006-9HGA, Cl. A1 0.33 10/25/37 71,755 a,b,c 66,532 Asset-Backed Ctfs./Manufactured Housing.5% Green Tree Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 167,256 a 167,759 Origen Manufactured Housing, Ser. 2004-B, Cl. A2 3.79 12/15/17 922 a 920 Vanderbilt Mortgage Finance, Ser. 1999-A, Cl. 1A6 6.75 3/7/29 1,030,000 c 978,187 Auto Parts & Equipment.3% Goodyear Tire & Rubber, Gtd. Notes 8.63 12/1/11 720,000 d Banks6.8% American Express, Sr. Unscd. Notes 7.25 5/20/14 1,090,000 1,225,904 American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 220,000 227,817 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 260,000 288,583 Barclays Bank, Sr. Unscd. Notes 5.00 9/22/16 160,000 162,279 Barclays Bank, Sub. Notes 10.18 6/12/21 500,000 b 658,394 Capital One Bank USA, Sub. Notes 8.80 7/15/19 450,000 521,063 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 1,655,000 1,694,948 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 590,000 599,849 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 390,000 393,481 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 860,000 890,378 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 945,000 1,015,955 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 345,000 387,584 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 625,000 c 517,356 MBNA, Sr. Unscd. Notes 6.13 3/1/13 435,000 457,300 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 1,970,000 1,931,835 Morgan Stanley, Sr. Unscd. Notes 6.60 4/1/12 805,000 875,288 NB Capital Trust IV, Bank Gtd. Cap. Secs. 8.25 4/15/27 265,000 262,350 PNC Funding, Gtd. Notes 6.70 6/10/19 620,000 687,392 Sovereign Bancorp, Sr. Unscd. Notes 0.52 3/23/10 1,235,000 a,c 1,233,581 Sovereign Bancorp, Sr. Unscd. Notes 4.80 9/1/10 577,000 a 594,028 Wells Fargo Capital XIII, Gtd. Secs. 7.70 12/29/49 2,005,000 c 1,774,425 Beverages1.1% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 1,385,000 b 1,832,301 Diageo Capital, Gtd. Notes 7.38 1/15/14 710,000 823,586 Chemicals.3% Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 595,000 Commercial & Professional Services1.3% Aramark, Gtd. Notes 8.50 2/1/15 712,000 d 721,790 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 1,425,000 b 1,432,855 ERAC USA Finance, Sr. Unscd. Notes 7.95 12/15/09 1,008,000 a,b 1,014,261 Commercial Mortgage Pass-Through Ctfs.12.9% Banc of America Commercial Mortgage, Ser. 2002-2, Cl. A3 5.12 7/11/43 560,000 579,515 Bayview Commercial Asset Trust, Ser. 2006-SP1, Cl. A1 0.52 4/25/36 135,131 b,c 123,345 Bayview Commercial Asset Trust, Ser. 2006-SP2, Cl. A 0.53 1/25/37 967,088 b,c 525,351 Bayview Commercial Asset Trust, Ser. 2004-1, Cl. A 0.61 4/25/34 262,617 b,c 186,168 Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B1 1.35 11/25/35 108,580 b,c 25,119 Bayview Commercial Asset Trust, Ser. 2006-2A, Cl. B2 1.72 7/25/36 319,508 b,c 65,844 Bayview Commercial Asset Trust, Ser. 2006-1A, Cl. B2 1.95 4/25/36 164,268 b,c 33,143 Bayview Commercial Asset Trust, Ser. 2005-3A, Cl. B3 3.25 11/25/35 217,160 b,c 57,856 Bayview Commercial Asset Trust, Ser. 2005-4A, Cl. B3 3.75 1/25/36 73,405 b,c 18,141 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 1,962,348 a,c 1,976,573 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 1,015,000 c 943,260 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.69 9/11/38 875,000 c 886,076 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 1,275,000 c 1,196,116 Bear Stearns Commercial Mortgage Securities, Ser. 1998-C1, Cl. A2 6.44 6/16/30 1,658 a 1,656 Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 0.43 5/15/23 970,693 a,b,c 823,489 Crown Castle Towers, Ser. 2006-1A, Cl. AFX 5.24 11/15/36 2,725,000 a,b 2,725,000 Crown Castle Towers, Ser. 2006-1A, Cl. B 5.36 11/15/36 620,000 a,b 614,290 Crown Castle Towers, Ser. 2006-1A, Cl. C 5.47 11/15/36 1,555,000 a,b 1,547,225 Crown Castle Towers, Ser. 2005-1A, Cl. D 5.61 6/15/35 610,000 b 610,000 Crown Castle Towers, Ser. 2006-1A, Cl. D 5.77 11/15/36 950,000 b 945,250 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 4.30 7/15/36 246,358 245,898 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 1,050,000 c 1,089,685 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 499,793 a 522,772 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.50 3/6/20 2,965,000 a,b,c 2,487,954 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.69 3/6/20 1,120,000 a,b,c 896,268 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.30 3/6/20 650,000 b,c 482,059 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 1,485,000 a 1,486,006 LB-UBS Commercial Mortgage Trust, Ser. 2004-C7, Cl. A2 3.99 11/15/09 893,082 892,812 LB-UBS Commercial Mortgage Trust, Ser. 2006-C1, Cl. A4 5.16 2/15/31 1,010,000 952,483 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 5.20 1/12/44 713,475 c 730,243 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.38 11/12/37 350,000 a,c 358,234 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6.10 6/12/46 1,110,000 c 1,046,700 Morgan Stanley Capital I, Ser. 2005-HQ5, Cl. A2 4.81 1/14/42 1,266,245 a 1,274,416 Morgan Stanley Capital I, Ser. 2007-HQ11, Cl. A4 5.45 2/12/44 1,710,000 c 1,465,170 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.80 6/11/42 760,000 c 718,931 Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A2 6.40 2/15/31 10,081 a 10,489 Morgan Stanley Dean Witter Capital I, Ser. 2001-PPM, Cl. A3 6.54 2/15/31 12,314 a 12,857 SBA CMBS Trust, Ser. 2006-1A, Cl. D 5.85 11/15/36 375,000 b 371,250 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.09 8/15/39 940,000 c 977,517 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 590,242 a 591,006 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C19, Cl. A5 4.66 5/15/44 740,000 747,769 Diversified Financial Services3.9% Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 610,000 c,d 497,150 Amvescap, Gtd. Notes 5.38 2/27/13 595,000 598,772 Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 855,000 993,162 Discover Financial Services, Sr. Notes 10.25 7/15/19 550,000 630,518 Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 775,000 b 848,625 General Electric Capital, Sr. Unscd. Notes 0.60 10/21/10 825,000 a,c,d 823,577 General Electric Capital, Sr. Unscd. Notes 4.38 9/21/15 850,000 842,900 HSBC Finance Capital Trust IX, Gtd. Notes 5.91 11/30/35 400,000 c 304,000 Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 695,000 b 701,827 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 305,000 b 346,231 International Lease Finance, Sr. Unscd. Notes 6.38 3/25/13 895,000 718,278 Jefferies Group, Sr. Unscd. Notes 7.75 3/15/12 633,000 679,765 Leucadia National, Sr. Unscd. Notes 7.00 8/15/13 420,000 426,825 Leucadia National, Sr. Unscd. Notes 7.13 3/15/17 950,000 916,750 Electric Utilities3.2% AES, Sr. Unscd. Notes 7.75 10/15/15 1,215,000 1,227,150 AES, Sr. Unscd. Notes 8.00 10/15/17 70,000 70,787 Consumers Energy, First Mortgage Bonds, Ser. B 5.38 4/15/13 465,000 501,785 Enel Finance International, Gtd. Notes 5.70 1/15/13 550,000 b 590,749 Enel Finance International, Gtd. Bonds 6.25 9/15/17 1,295,000 b 1,397,020 FirstEnergy, Sr. Unscd. Notes, Ser. B 6.45 11/15/11 49,000 53,023 National Grid, Sr. Unscd. Notes 6.30 8/1/16 735,000 805,865 Nevada Power, Mortgage Notes 6.50 8/1/18 775,000 849,283 NiSource Finance, Gtd. Notes 0.98 11/23/09 775,000 c 774,440 NiSource Finance, Gtd. Notes 5.25 9/15/17 760,000 d 715,258 NRG Energy, Gtd. Notes 7.38 1/15/17 650,000 630,500 Environmental Control1.1% Allied Waste North America, Sr. Unscd. Notes, Ser. B 7.13 5/15/16 250,000 264,098 Allied Waste North America, Sr. Unscd. Notes 7.25 3/15/15 360,000 376,172 Republic Services, Sr. Unscd. Notes 5.50 9/15/19 515,000 b 531,544 USA Waste Services, Sr. Unscd. Notes 7.00 7/15/28 596,000 652,234 Veolia Environnement, Sr. Unscd. Notes 5.25 6/3/13 620,000 650,514 Waste Management, Sr. Unscd. Notes 7.38 8/1/10 260,000 a 272,324 Food & Beverages1.1% Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 635,000 701,350 Stater Brothers Holdings, Gtd. Notes 7.75 4/15/15 595,000 580,125 Stater Brothers Holdings, Gtd. Notes 8.13 6/15/12 670,000 676,700 SUPERVALU, Sr. Unscd. Bonds 7.50 5/15/12 290,000 300,875 SUPERVALU, Sr. Unscd. Bonds 7.50 11/15/14 75,000 75,750 SUPERVALU, Sr. Unscd. Notes 8.00 5/1/16 230,000 239,200 Foreign/Governmental1.1% Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 1,160,000 1,260,920 Republic of Italy, Sr. Unscd. Notes 5.38 6/12/17 595,000 650,948 United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 744,000 775,992 Forest Products & Paper.3% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 315,000 b 311,850 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 485,000 b 505,612 Health Care.6% Community Health Systems, Gtd. Notes 8.88 7/15/15 715,000 734,662 Davita, Gtd. Notes 6.63 3/15/13 727,000 723,365 Insurance3.0% Ace INA Holdings, Gtd. Notes 5.80 3/15/18 745,000 806,288 Jackson National Life Global Funding, Sr. Scd. Notes 5.38 5/8/13 785,000 b 796,823 Kingsway America, Sr. Notes 7.50 2/1/14 45,000 b 37,970 Lincoln National, Sr. Unscd. Notes 0.38 3/12/10 1,285,000 a,c 1,269,527 Lincoln National, Jr. Sub. Cap. Secs. 6.05 4/20/67 310,000 c 212,350 MetLife, Sr. Unscd. Notes 5.00 6/15/15 1,098,000 1,148,059 Nippon Life Insurance, Sub. Notes 4.88 8/9/10 1,000,000 b 1,017,692 Prudential Financial, Sr. Notes 4.75 9/17/15 970,000 964,429 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 175,000 179,279 Willis North America, Gtd. Notes 6.20 3/28/17 440,000 431,343 Willis North America, Gtd. Notes 7.00 9/29/19 390,000 401,723 Machinery.1% Terex, Gtd. Notes 7.38 1/15/14 260,000 Manufacturing.3% Bombardier, Sr. Unscd. Notes 8.00 11/15/14 750,000 b,d Media5.9% BSKYB Finance UK, Gtd. Notes 6.50 10/15/35 825,000 b 854,141 Cablevision Systems, Sr. Unscd. Notes, Ser. B 8.00 4/15/12 100,000 104,750 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 575,000 b 611,044 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 560,000 b,d 590,800 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 430,000 b 456,875 Directv Holdings, Notes 5.88 10/1/19 220,000 b 219,725 DirecTV Holdings/Financing, Gtd. Notes 7.63 5/15/16 610,000 655,750 Discovery Communications, Gtd. Notes 5.63 8/15/19 190,000 195,345 Dish DBS, Gtd. Notes 7.75 5/31/15 900,000 922,500 News America, Gtd. Notes 6.15 3/1/37 720,000 706,781 News America, Gtd. Notes 6.65 11/15/37 515,000 538,213 News America Holdings, Gtd. Debs. 7.70 10/30/25 945,000 1,027,207 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 1,240,000 b 1,312,110 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 1,070,000 1,106,972 TCI Communications, Sr. Unscd. Bonds 7.88 2/15/26 765,000 897,650 Time Warner, Gtd. Notes 5.88 11/15/16 1,960,000 d 2,081,438 Time Warner Cable, Gtd. Notes 5.85 5/1/17 955,000 1,008,442 Time Warner Cable, Gtd. Notes 6.75 7/1/18 865,000 957,215 Mining1.1% BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 335,000 389,374 Freeport-McMoRan Cooper & Gold, Sr. Unscd. Notes 8.38 4/1/17 590,000 628,487 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 645,000 695,530 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 320,000 363,200 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 495,000 577,912 Office And Business Equipment.5% Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 600,000 621,000 Xerox, Sr. Unscd. Notes 5.50 5/15/12 235,000 246,562 Xerox, Sr. Unscd. Notes 5.65 5/15/13 335,000 348,880 Oil & Gas2.8% Anadarko Petroleum, Sr. Unscd. Notes 8.70 3/15/19 565,000 676,681 Chesapeake Energy, Gtd. Notes 7.50 6/15/14 255,000 253,406 Chesapeake Energy, Gtd. Notes 9.50 2/15/15 1,565,000 1,654,987 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 585,000 672,201 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 370,000 427,505 Newfield Exploration, Sr. Sub. Notes 7.13 5/15/18 165,000 165,412 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 680,000 728,161 Petrohawk Energy, Gtd. Notes 7.88 6/1/15 80,000 79,200 PetroHawk Energy, Gtd. Notes 9.13 7/15/13 80,000 82,600 Range Resouces, Gtd. Notes 8.00 5/15/19 895,000 921,850 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 565,000 625,427 Valero Energy, Gtd. Notes 9.38 3/15/19 320,000 373,493 Packaging & Containers.8% Crown Americas, Gtd. Notes 7.63 11/15/13 720,000 730,800 Crown Americas, Gtd. Notes 7.75 11/15/15 429,000 438,652 Owens-Brockway Glass Container, Gtd. Notes 6.75 12/1/14 650,000 d 646,750 Owens-Brockway Glass Container, Gtd. Notes 7.38 5/15/16 100,000 102,000 Pipelines.9% ANR Pipeline, Sr. Unscd. Notes 7.00 6/1/25 10,000 10,461 El Paso, Sr. Unscd. Notes 7.00 6/15/17 400,000 394,000 El Paso, Sr. Unscd. Notes 8.25 2/15/16 760,000 782,800 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 895,000 979,387 Racetracks.2% Pennsylvania National Gaming, Sr. Unsub. Notes 8.75 8/15/19 575,000 b Real Estate3.1% Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 645,000 654,218 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 375,000 356,938 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 380,000 393,302 Healthcare Realty Trust, Sr. Unscd. Notes 8.13 5/1/11 575,000 602,069 HRPT Properties Trust, Sr. Unscd. Notes 0.90 3/16/11 541,000 a,c 511,781 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 290,000 261,634 Mack-Cali Realty, Sr. Unscd. Notes 5.05 4/15/10 485,000 a 487,092 Mack-Cali Realty, Sr. Unscd. Notes 5.13 1/15/15 196,000 180,333 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 340,000 342,794 National Retail Properties, Sr. Unscd. Notes 6.15 12/15/15 565,000 533,873 Prologis, Sr. Unscd. Notes 6.63 5/15/18 560,000 d 517,922 Regency Centers, Gtd. Notes 5.25 8/1/15 187,000 173,882 Regency Centers, Gtd. Notes 5.88 6/15/17 330,000 310,649 Simon Property Group, Sr. Unscd. Notes 5.00 3/1/12 742,000 765,588 Simon Property Group, Sr. Unscd. Notes 5.75 5/1/12 236,000 246,751 WEA Finance, Sr. Notes 7.13 4/15/18 895,000 b 934,486 WEA Finance, Gtd. Notes 7.50 6/2/14 245,000 b 264,297 Residential Mortgage Pass-Through Ctfs..2% Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.60 5/25/36 559,219 a,c 388,616 Structured Asset Mortgage Investments, Ser. 1998-2, Cl. B 5.48 4/30/30 26,460 a,c 18,727 Retail.9% Autozone, Sr. Unscd. Notes 5.75 1/15/15 395,000 421,042 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 488,681 b 545,336 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 449,000 437,074 Staples, Gtd. Notes 9.75 1/15/14 570,000 685,320 State/Territory General Obligations2.6% Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/28 835,000 684,900 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 7.31 6/1/34 1,690,000 1,353,200 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 585,000 627,104 State of California Build America Taxable Various Purpose, Bonds 7.55 4/1/39 1,205,000 1,340,996 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/23 2,753,000 2,145,495 Steel.3% Arcelormittal, Sr. Unscd. Notes 9.85 6/1/19 585,000 Telecommunications2.7% AT & T, Sr. Unscd. Notes 5.60 5/15/18 1,465,000 1,543,199 CC Holdings GS V, Sr. Scd. Notes 7.75 5/1/17 1,180,000 b 1,227,200 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 630,000 663,337 Telecom Italia Capital, Gtd. Notes 7.72 6/4/38 305,000 363,330 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 605,000 719,783 Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 1,420,000 b 1,536,047 Wind Acquisition Finance, Sr. Notes 11.75 7/15/17 370,000 b 419,025 Textiles.4% Mohawk Industries, Sr. Unscd. Notes 6.25 1/15/11 970,000 Transportation.1% Norfolk Southern, Sr. Unscd. Notes 5.75 4/1/18 145,000 U.S. Government Agencies.4% Federal National Mortgage Association, Bonds, Ser. 1 4.75 11/19/12 853,000 e U.S. Government Agencies/Mortgage-Backed36.0% Federal Home Loan Mortgage Corp: 5.50% 5,970,000 e,f 6,317,944 3.50%, 9/1/10 193,771 e 194,910 4.00%, 10/1/09 126,694 e 126,816 4.50%, 10/1/09 - 4/1/10 23,170 e 23,363 5.50%, 1/1/34 - 7/1/38 1,123,700 e 1,180,202 6.00%, 6/1/22 - 11/1/37 328,188 e 348,352 7.00%, 11/1/31 194,051 e 213,454 Federal National Mortgage Association: 4.50% 6,650,000 e,f 6,737,281 5.00% 24,820,000 e,f 25,584,838 5.50% 13,140,000 e,f 13,778,106 6.00% 11,685,000 e,f 12,397,907 3.53%, 7/1/10 1,199,212 e 1,218,497 4.00%, 5/1/10 636,658 e 645,135 4.06%, 6/1/13 48,000 e 49,917 4.50%, 11/1/14 10,585 e 10,966 4.90%, 1/1/14 394,679 e 420,718 5.00%, 10/1/11 - 1/1/36 3,062,090 e 3,180,040 5.50%, 11/1/24 - 9/1/34 2,917,976 e 3,076,911 6.00%, 7/1/17 - 1/1/38 4,824,136 e 5,101,130 6.50%, 12/1/15 3,271 e 3,502 7.00%, 11/1/31 - 6/1/32 34,293 e 37,809 7.50%, 2/1/29 - 11/1/29 4,903 e 5,468 8.50%, 6/1/12 1,550 e 1,633 Ser. 2002-T11, Cl. A, 4.77%, 4/25/12 13,104 a,e 13,628 Ser. 2002-T3, Cl. A, 5.14%, 12/25/11 377,893 a,e 378,889 Government National Mortgage Association I: 6.00%, 1/15/32 2,254 2,405 6.50%, 7/15/32 4,386 4,722 8.00%, 8/15/25 - 11/15/26 26,418 29,969 9.00%, 2/15/21 12,542 14,372 Ser. 2004-57, Cl. A, 3.02%, 1/16/19 607,798 a 613,814 Ser. 2007-46, Cl. A, 3.14%, 11/16/29 1,064,797 a 1,073,956 Ser. 2004-25, Cl. AC, 3.38%, 1/16/23 245,566 a 246,806 Ser. 2004-77, Cl. A, 3.40%, 3/16/20 226,230 a 227,679 Ser. 2004-67, Cl. A, 3.65%, 9/16/17 171,761 a 172,308 Ser. 2005-9, Cl. A, 4.03%, 5/16/22 846,895 a 862,919 Ser. 2004-51, Cl. A, 4.15%, 2/16/18 916,250 a 928,061 Ser. 2006-9, Cl. A, 4.20%, 8/16/26 1,744,959 a 1,790,521 U.S. Government Securities8.3% U.S. Treasury Bonds; 4.25%, 5/15/39 3,865,000 3,999,672 U.S. Treasury Notes: 3.50%, 2/15/18 1,908,000 1,949,291 3.88%, 10/31/12 920,000 a,d 987,923 4.63%, 8/31/11 11,435,000 a 12,246,622 4.88%, 4/30/11 1,033,000 a 1,100,993 Total Bonds and Notes (cost $266,708,794) Short-Term Investments13.5% U.S. Treasury Bills: 0.08%, 10/8/09 32,100,000 d 32,099,968 0.17%, 10/15/09 530,000 529,996 Total Short-Term Investments (cost $32,629,445) Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,609,511) 1,609,511 g Investment of Cash Collateral for Securities Loaned15.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $37,553,630) 37,553,630 g Total Investments (cost $338,501,380) 142.0% Liabilities, Less Cash and Receivables (42.0%) Net Assets 100.0% a Denotes all or part of security segregated as collateral. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2009, these securities amounted to $38,202,374 or 15.8% of net assets. c Variable rate securityinterest rate subject to periodic change. d All or a portion of these securities are on loan. At September 30, 2009, the total market value of the fund's securities on loan is $36,718,541 and the total market value of the collateral held by the fund is $37,553,630. e On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. f Purchased on a forward commitment basis. g Investment in affiliated money market mutual fund. At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $338,501,380. Net unrealized appreciation on investments was $3.992,707 of which $9,615,778 related to appreciated investment securities and $5,623,071 related to depreciated investment securities. The following summarizes open forward contracts at September 30, 2009: Foreign Unrealized Forward Foreign Currency Currency Appreciation/ Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Argentine Peso, expiring 10/30/2009 4,660,000 1,205,586 1,205,349 (237) Brazilian Real, expiring 10/30/2009 2,170,000 1,206,897 1,219,204 12,307 British Pound, expiring 10/22/2009 710,000 1,163,754 1,134,574 (29,180) Egyptian Pound, expiring 10/5/2009 6,440,000 1,161,826 1,170,483 8,657 Malaysian Ringgit, expiring 10/22/2009 2,050,000 588,877 591,732 2,855 Philippines Peso, expiring 10/30/2009 57,530,000 1,215,508 1,215,508 0 Russian Ruble, expiring 10/30/2009 36,510,000 1,202,866 1,207,421 4,555 Foreign Unrealized Currency Appreciation/ Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Euro, expiring 10/22/2009 400,000 591,916 585,334 6,582 Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF FINANCIAL FUTURES September 30, 2009 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2009 ($) Financial Futures Long U.S. Treasury 2 Year Notes 68 14,753,876 December 2009 51,641 U.S. Long Bond 62 7,525,250 December 2009 130,585 Financial Futures Short U.S. Treasury 5 Year Notes 5 (580,469) December 2009 (6,961) U.S. Treasury 10 Year Notes 156 (18,459,188) December 2009 (282,946) Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF OPTIONS WRITTEN September 30, 2009 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Call Options: 1M 5Yr Rec Straddle October 2009 @ 2.76 4,717,000 (34,212) 1M 10Yr Rec Straddle October 2009 @ 3.67 2,383,000 (51,711) 3Y 10Yr Rec Straddle September 2012 @ 4.5 12,000,000 (876,832) Federal National Mortgage Association October 2009 @ 99.5 5,083,000 (96,760) U.S. Treasury 10 Year Notes October 2009 @ 117 20,000 (35,313) Put Options: 1M 5Yr Pay Straddle October 2009 @ 2.76 4,717,000 (14,452) 1M 10Yr Pay Straddle October 2009 @ 3.67 2,383,000 (12,160) 3Y 10Yr Pay Straddle September 2012 @ 4.5 12,000,000 (737,281) Federal National Mortgage Association October 2009 @ 99.5 5,083,000 (3,045) U.S. Treasury 10 Year Notes October 2009 @ 117 20,000 (8,750) (Premiums received $ 1,938,068) Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 2 - Other Level 1 -Quoted Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities - Corporate Bonds - 106,968,283 - U.S. Government Agencies/Mortgage - 87,947,140 - Backed Asset-Backed - 15,010,224 - Commercial Mortgage-Backed - 31,243,936 - Municipal Bonds - 6,151,695 - Foreign Government - 2,687,860 - U.S. Treasury Securities - 52,914,465 - Residential Mortgage-Backed - 407,343 - Mutual Funds 39,163,141 - - Other Financial Instruments+ 182,226 34,956 - Liabilities ($) Other Financial Instruments+ (433,775) (1,756,065) - Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The following is a reconciliation of the change in value of Level 3 assets (for which significant unobservable inputs were used to determine fair value): Investments in Investments in Private Asset-Backed Investment Fund ($) Security ($) Balance as of 12/31/2008 1,983,334 526,725 Realized gain (loss) - - Change in unrealized appreciation (depreciation) - (82,376) Net purchases (sales) (1,983,334) - Transfers in and/or out of Level 3 - (444,349) Balance as of 9/30/2009 - - The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a fund s investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options, swaps and forward foreign currency exchange contracts ( forward contracts ) are valued each business day by an independent pricing service (the Service ) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options that are traded on an exchange are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and the asked price. Investments in swap transactions are valued each business day by a pricing service approved by the Board of Trustees.Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange on the valuation date. Forward contracts are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchange s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at September 30, 2009 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Options: A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. The fund may purchase and write (sell) put and call options primarily to hedge against changes in security prices, or securities that the fund intends to purchase, or against fluctuations in value caused by changes in prevailing market interest rates or other market conditions. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund would incur a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund would realize a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option.
